COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH


                               NO. 2-10-181-CR

JOHN D. MOORE                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Appellant John D. Moore attempts to appeal from the order on his motion

for DNA testing, which the trial court denied on January 5, 2010. Moore filed his

notice of appeal on April 26, 2010, although it was due on February 4, 2010. See

Tex. R. App. P. 26.2(a)(1).


      On May 19, 2010, we sent a letter to Moore stating that we were

concerned that we may not have jurisdiction over his appeal because his notice

of appeal was not timely filed. We stated that the appeal could be dismissed for


      1
       See Tex. R. App. P. 47.4.
want of jurisdiction unless he or any party desiring to continue the appeal filed

with this court a response showing grounds for continuing the appeal. See Tex.

R. App. P. 44.3.      Moore filed a response contending that this court has

jurisdiction over his appeal because he did not receive notice of the order until

April 6, 2010.


      Our appellate jurisdiction over a criminal appeal is triggered through a

timely notice of appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996). Although a party who does not receive notice of a judgment or order

is given additional time to file a notice of appeal in a civil case, there is no

comparable rule for criminal cases. See Tex. R. App. P. 4.2; Tex. R. Civ. P.

306a. But see Rodriguez v. Court of Appeals, Eighth Supreme Judicial Dist., 769
S.W.2d 554, 557 (Tex. Crim. App. 1989) (stating that an out-of-time appeal may

be granted in the exercise of original habeas jurisdiction). In the absence of a

timely notice of appeal, a court of appeals does not obtain jurisdiction to address

the merits of the appeal in a criminal case and can take no action other than to

dismiss the appeal.    Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).
      Accordingly, we dismiss this appeal for want of jurisdiction.




                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 19, 2010




                                         3